     Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 1 of 8

                                                                                                   FILED
                                                                                        John E. Triplett, Acting Clerk
                                                                                         United States District Court

                                                                                     By CAsbell at 9:20 am, Jun 04, 2020
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 DANTE BENJAMIN HAYWARD,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-75

          v.

 AUSTIN VAN HOUTAN; and SETH
 CUBBEDGE,

                 Defendants.


                                            ORDER

         This matter is before the Court on Plaintiff’s Motion for Leave to File an Amended

Complaint, doc. 23, Plaintiff’s Motion for Counsel, doc. 24, and Defendant Van Houtan’s

Motion to Compel Discovery, doc. 30. The Court GRANTS in part and DENIES in part

Plaintiff’s Motion for Leave to File an Amended Complaint and DENIES Plaintiff’s Motion for

Counsel. Additionally, the Court GRANTS Defendant Van Houtan’s Motion to Compel.

                                           DISCUSSION

I.       Plaintiff’s Motion for Leave to File an Amended Complaint

         Plaintiff asserts claims in this action under 42 U.S.C. § 1983 regarding conditions of his

confinement during his pre-trial detention at the Effingham County Jail. Doc. 1. Specifically,

Plaintiff alleges two guards ordered him to transfer to a new cell and, after Plaintiff objected out

of fear, one guard pushed Plaintiff against a wall and the other guard tasered him. Id. at 5. After

conducting frivolity review, the Court permitted Plaintiff to proceed with an Eighth Amendment

excessive force claim against John Doe 1 and John Doe 2. Doc. 10.
    Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 2 of 8



        In his Motion for Leave to Amend, Plaintiff identifies the correct Defendants, Austin Van

Houtan and Seth Cubbedge, and asks that his Complaint be amended to add a claim for excessive

force against Defendant Cubbage, who he alleges shot him with a taser. Doc. 23 at 1–2.

Plaintiff also requests adding a claim for cruel and unusual punishment under the Eighth and

Fourteenth Amendments and a claim for deliberate indifference against both Defendants. Id. at

2. Finally, Plaintiff requests to amend the relief he seeks to $75,000 in compensatory damages

and $75,000 in punitive damages against each Defendant, jointly and severally. Id.

        Defendants consent to amending Plaintiff’s Complaint to include their names—Austin

Van Houtan and Seth Cubbedge. Doc. 25 at 1. Defendants also consent to Plaintiff amending

his claim of excessive force as arising under the Fourteenth Amendment. 1 Id. at 2. Further,

Defendants have no objection to Plaintiff amending the relief he requests. Id. However,

regarding Plaintiff’s other amendments, Defendants object on the grounds of futility and

mootness.

        “The grant of leave to amend is committed to the district court’s discretion.” Nat’l Indep.

Theatre Exhibitors, Inc. v. Charter Fin. Grp., Inc., 747 F.2d 1396, 1404 (11th Cir. 1984) (citing

Zenith Radio Corp. v. Hazeltine Research Inc., 401 U.S. 321 (1971)). Rule 15(a)(1) of the

Federal Rules of Civil Procedure establishes that “[a] party may amend its pleading once as a

matter of course . . . before being served with a responsive pleading.” Fed. R. Civ. P. 15(a)(1).

Thereafter, a party may amend the pleadings only upon leave of court or by obtaining written

consent of the opposing party. See Fed. R. Civ. P. 15(a)(2). The Rule provides that “the court


1
         The Court, in its frivolity review, construed Plaintiff’s claim as one for excessive force arising
under the Eighth Amendment, doc. 7 at 6; since then, however, Defendants have learned that Plaintiff was
a pre-trial detainee at the time of the alleged incident. Doc. 25 at 2 n.1. Pre-trial detainees’ claims for
constitutional violations are asserted under the Fourteenth Amendment, not the Eighth Amendment.
Telfair v. Gilberg, 868 F. Supp. 1396, 1403 (S.D. Ga. 1994) (citing to Bell v. Wolfish, 441 U.S. 520,
535–36 n.16 (1978)).


                                                    2
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 3 of 8



should freely give leave when justice so requires.” Id. “The function of Rule 15(a), which

provides generally for the amendment of pleadings, is to enable a party to assert matters that

were overlooked or were unknown at the time he interposed the original complaint or answer.” 6

Wright, Miller & Kane, Federal Practice and Procedure § 1473 (3d ed. 2019); see also In re

Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)).

       Furthermore, under Rule 15(a), “there must be a substantial reason to deny a motion to

amend.” Laurie v. Ala. Ct. of Crim. App., 256 F.3d 1266, 1269, 1274 (11th Cir. 2001).

Substantial reasons justifying a court’s denial of a request for leave to amend include “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182

(1962); see also Maynard v. Bd. of Regents, 342 F.3d 1281, 1287 (11th Cir. 2003); Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

       The Court does not need to consider the amendments Defendants consent to, including

amending Defendants’ names and Plaintiff’s requested relief, and amending Plaintiff’s cause of

action for excessive force arising under the Fourteenth Amendment. See Fed. R. Civ. P.

15(a)(2). The Court only considers the remaining proposed amendments, to which Defendants

are opposed. First, Plaintiff seeks to add a claim for excessive force against Defendant

Cubbedge. However, Plaintiff already maintains a claim for excessive force against both

Defendants Van Houtan and Cubbedge; therefore, the amendment is redundant and futile.

Second, Plaintiff seeks to add a claim for cruel and unusual punishment under the Eighth

Amendment. Yet, because Plaintiff was a pretrial detainee when Defendants allegedly tasered




                                                 3
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 4 of 8



him, the Eighth Amendment is inapplicable to his claims. Telfair v. Gilberg, 868 F. Supp. 1396,

1403 (S.D. Ga. 1994). Under the Fourteenth Amendment, the pretrial detainee has a right to be

free from conditions or deprivations that are wanton, arbitrary, or intended to punish. Id.

       For under the Due Process Clause, a detainee may not be punished prior to an
       adjudication of guilt in accordance with due process of law. A person lawfully
       committed to pretrial detention has not been adjudged guilty of any crime. He has
       had only a “judicial determination of probable cause as a prerequisite to [the]
       extended restraint of [his] liberty following arrest.” And, if he is detained for a
       suspected violation of a federal law, he also has had a bail hearing. Under such
       circumstances, the Government concededly may detain him to ensure his presence
       at trial and may subject him to the restrictions and conditions of the detention
       facility so long as those conditions and restrictions do not amount to punishment,
       or otherwise violate the Constitution.

Bell v. Wolfish, 441 U.S. 520, 535–37 (1979) (internal citation omitted). Plaintiff’s claim arises

under the Fourteenth Amendment; thus, Plaintiff’s attempt to state an Eighth Amendment claim

is futile. Third, Plaintiff wants to amend his Complaint to include a deliberate indifference

claim. However, Plaintiff already claimed deliberate indifference, which the Court dismissed at

frivolity review for failure to allege facts supporting the claim. Doc. 7 at 9–12. In his Motion

for Leave to Amend, Plaintiff alleges no new facts in support of a deliberate indifference claim.

Therefore, the Court finds such amendment would be futile. Accordingly, the Court GRANTS

in part and DENIES in part Plaintiff’s Motion for Leave to File an Amended Complaint. The

Court GRANTS the portions of Plaintiff’s Motion regarding the names of Defendants, Plaintiff’s

requested relief, and Plaintiff stating a claim for excessive force under the Fourteenth

Amendment. However, the Court DENIES those portions of Plaintiff’s Motion by which he

seeks to state a redundant claim, a deliberate indifference claim, and a claim arising under the

Eighth Amendment.




                                                 4
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 5 of 8



II.    Plaintiff’s Motion for Counsel

       In his Motion for Counsel, Plaintiff claims he should be appointed an attorney because he

is unable to afford a representative, his imprisonment limits his ability to litigate, and the issues

involved in this case are complex. Doc. 24. Defendants respond that Plaintiff has not

demonstrated an exceptional need for appointed counsel. Doc. 26.

       Plaintiff has no constitutional right to the appointment of counsel. Wright v. Langford,

562 F. App’x 769, 777 (11th Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir.

1999)). “Although a court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an

indigent plaintiff, it has broad discretion in making this decision, and should appoint counsel

only in exceptional circumstances.” Id. (citing Bass, 170 F.3d at 1320). Appointment of counsel

in a civil case is a “privilege that is justified only by exceptional circumstances, such as where

the facts and legal issues are so novel or complex as to require the assistance of a trained

practitioner.” Fowler v. Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v. Lambert,

819 F.2d 1025, 1028 (11th Cir. 1987); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)).

The Eleventh Circuit Court of Appeals has explained that “the key” to assessing whether counsel

should be appointed “is whether the pro se litigant needs help in presenting the essential merits

of his or her position to the court. Where the facts and issues are simple, he or she usually will

not need such help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting Kilgo

v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)).

       The Court has reviewed the record and pleadings in this case and finds no “exceptional

circumstances” warranting the appointment of counsel. While the Court understands that

Plaintiff is incarcerated, this Court has repeatedly found that “prisoners do not receive special

consideration notwithstanding the challenges of litigating a case while incarcerated.” Hampton




                                                  5
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 6 of 8



v. Peeples, No. CV 614-104, 2015 WL 4112435, at *2 (S.D. Ga. July 7, 2015). “Indeed, the

Eleventh Circuit has consistently upheld district courts’ decisions to refuse appointment of

counsel in 42 U.S.C. § 1983 actions similar to this case for want of exceptional circumstances.”

Id. (citing Smith v. Warden, Hardee Corr. Inst., 597 F. App’x 1027, 1030 (11th Cir. 2015) ;

Wright, 562 F. App’x at 777; Faulkner v. Monroe Cty. Sheriff’s Dep’t, 523 F. App’x 696, 702

(11th Cir. 2013); McDaniels, 405 F. App’x at 457; Sims v. Nguyen, 403 F. App’x 410, 414 (11th

Cir. 2010); Fowler, 899 F.2d at 1091, 1096; Wahl, 773 F.2d at 1174). This case is not so

complex legally or factually to prevent Plaintiff from presenting “the essential merits of his

position” to the Court. Moreover, the type of claim Plaintiff raises—excessive force—is by no

means out of the ordinary. For these reasons, the Court DENIES Plaintiff’s Motion for

Appointment of Counsel. Doc. 24.

III.   Defendant Van Houtan’s Motion to Compel

       In his Motion to Compel Discovery, Defendant Van Houtan asks the Court order Plaintiff

to produce relevant documents under Federal Rule of Civil Procedure 37. Doc. 30. On February

3, 2020, Defendant Van Houtan served on Plaintiff his first interrogatories and first requests for

production of documents. Doc. 30-1. Plaintiff filed on the docket his answers to the

interrogatories, doc. 27, but Defendant Van Houtan avers he has not received the documents he

requested, doc. 30 at 2. Thereafter, Defendant Van Houtan sent a deficiency letter under Rule 37

asking that Plaintiff respond to his requests for production of documents. Doc. 30-3. Again,

Plaintiff failed to respond. Defendant argues he cannot effectively depose Plaintiff without the

discovery responses. Doc. 30 at 2. Plaintiff did not file a response to the instant Motion to

Compel Discovery.




                                                 6
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 7 of 8



       Federal Rule of Civil Procedure 26 provides that a party may obtain discovery of “any

nonprivileged matter that is relevant to any party’s claim or defense[.]” Fed. R. Civ. P. 26(b)(1).

“Upon a showing of good cause, a court may order discovery of any matter relevant to the

subject matter involved in the action.” Boyd v. Experian Info. Solutions, Inc., Civil Action No.:

2:15-cv-2, 2016 WL 1239267, at *2 (S.D. Ga. Mar. 29, 2016) (internal citation and punctuation

omitted). Relevant information “need not be admissible in evidence to be discoverable.” Fed. R.

Civ. P. 26(b)(1). The Court, however, must limit discovery when: (1) “the discovery sought is

unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive”; (2) “the party seeking discovery has had ample

opportunity to obtain the information”; or (3) “the burden or expense of the proposed discovery”

outweighs its likely benefit. Fed. R. Civ. P. 26(b)(2)(C).

       Further, the Federal Rules of Civil Procedure specifically provide an avenue for a party to

request the opposing party to produce documents or items within the scope of discovery and in

another party’s possession or control. Fed. R. Civ. P. 34(a)(1) (“A party may serve on any other

party a request . . . to produce and permit the requesting party or its representative to inspect,

copy, test, or sample the following items in the responding party’s possession, custody, or

control: (A) any designated documents or electronically stored information . . . .”). When a party

fails to answer an interrogatory or fails to produce a requested document or item, the Court may

order that party to respond. Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv). Furthermore, Federal Rule of

Civil Procedure 37(a)(4) states, “For the purposes of this subdivision (a), an evasive or

incomplete designation, answer, or response must be treated as a failure to disclose, answer, or

respond.”




                                                  7
  Case 4:19-cv-00075-WTM-BWC Document 31 Filed 06/04/20 Page 8 of 8



       Defendant has complied with the requirements of Rule 37 by mailing Plaintiff a

deficiency letter and requesting Plaintiff’s documents before seeking the Court’s involvement.

Doc. 30-3. Plaintiff failed to respond to Defendant’s deficiency letter and similarly failed to

object to Defendant’s Motion to Compel. Accordingly, the Court GRANTS Defendant’s Motion

and DIRECTS Plaintiff to either: (1) respond to this Order and state the factual and legal basis

for any refusal to respond to discovery; or (2) inform the Court that he has already responded to

Defendants’ request or intends to respond by a certain date. If Plaintiff fails to adequately

respond to this Order in 14 days, the Court may dismiss Plaintiff’s cause of action for failure to

prosecute and failure to follow a Court Order.

                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiff’s

Motion for Leave to File an Amended Complaint, DENIES Plaintiff’s Motion for Counsel, and

GRANTS Defendant Van Houtan’s Motion to Compel.

       SO ORDERED, this 4th day of June, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 8
